DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-22 are canceled.
Claims 23-46 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 03/10/2021.
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/06/2019, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 05/06/2019 as modified by the amendment filed on 03/10/2021.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 23-46 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 
Regarding Claim 23. (Currently Amended) A method comprising: receiving, at communications receiver, an on-going audio/visual (“A/V”) broadcast comprising multiple digital components; identifying, by a broadcast listings extractor within a communications interface communicatively coupled to the communications receiver and from the on-going A/V broadcast, multiple segments of speech-related text corresponding to speech in the A/V broadcast occurring at different points in time during the A/V broadcast; determining, by a data content extractor communicatively coupled to the communications interface and from the multiple digital components, a respective start time and a respective end time for each digital component during the A/V broadcast; finding, by a natural language analyzer within the data content extractor communicatively coupled to the communications interface, a plurality of tags within the multiple segments of speech-related text, wherein each tag is one or more respective words in a segment; 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (Anderson et al. 2012/0123854; Ruffini 2012/0109726; Mei et al. 2011/0075992; Kunii et al. 2002/0126997) teach the features as disclosed in Non-final Rejection (09/21/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
identifying, by a broadcast listings extractor within a communications interface communicatively coupled to the communications receiver and from the on-going A/V broadcast, multiple segments of speech-related text corresponding to speech in the A/V broadcast occurring at different points in time during the A/V broadcast; determining, by a data content extractor communicatively coupled to the communications interface and from the multiple digital components, a respective start time and a respective end time for each digital component during the A/V broadcast; finding, by a natural language analyzer within the data content extractor communicatively coupled to the communications interface, a plurality of tags within the multiple segments of speech-related text, wherein each tag is one or more respective words in a segment; determining, by an adaptive search engine within the communications interface and from each stream of communications on a group communications network comprising multiple streams of communications, respective communication-related text, wherein each stream communication is associated with a respective time at which the stream communication was published to a respective stream of the multiple streams of communications; filtering, by a filter within the communications interface, the multiple streams of 


Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/10/2021, pgs. 12-16), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. 2012/0123854 discloses [Abstract - a method and apparatus for measuring advertising effectiveness involves broadcasting an advertisement at a broadcast time, monitoring at least one social network or other online forum following the broadcast time, filtering social network traffic to identify messages][0069 - interfaces] Embodiments of network interface 350 typically include an Ethernet card, a modem (telephone, satellite, cable, ISDN), (asynchronous) digital subscriber line (DSL) unit, and the like. Network interface 350 is typically coupled to a computer network as shown. In other embodiments, network interface 350 may be physically integrated on the motherboard of computer 320, may be a software program, such as soft DSL, or the like.[0050 – extracting or mining user activity interpreted as extracting segments of speech-related text…] A real-time advertising management system might comprise a server for monitoring user messages in real-time, a data mining module for extracting or mining user activity, from the monitored user messages, that is determined to be reactions to a previously broadcast advertisement, and selecting one of a plurality of possible broadcast advertisements, based on results of extracted user activity determinations. As used herein, "real-time" refers to time periods within which users, viewers and others might perceive a response as being a real-time response. For example, if a half-hour television show is being broadcast and user messages sent 10 minutes into the show indicate that viewers would be interested in a particular advertisement, plot change, or other response, it might be sufficiently real-time to have the plot change at the 20-minute mark, but it might not be considered real-time to have the reaction occur several weeks later in a later episode of the show. Some real-time responses might be within a second of the user messages being broadcast, some within a few minutes, and some within a longer time period, depending on the particular context. In other contexts, perhaps even a few minutes would not be considered a real-time time period.  One response of a real-time advertising management system might be to extract or mine user activity, from the monitored user messages, that is determined to be reactions to a previously broadcast advertisement, and alter one or more of a direction of broadcast content, a creative direction of a show, and/or a camera angle based on results of extracted user activity determinations. [0064 - topics of discussion are extracted] The monitored traffic is filtered to exclude, ignore and/or reduce the weight of messages that are deemed not resulting from the pulse event (S4) and that occurred after time t.sub.b. Of the messages that remain, that are deemed to be a response, result and/or reaction to the pulse event, they are analyzed in the aggregate to determine characteristics of the messages (S5). In some cases, words used are considered, demographics are estimated, and/or topics of discussion are extracted. Details of such operations are described above.) [0052 – message type analyzer interpreted as a natural language analyzer] The real-time advertising management system might include a message type analyzer to analyze messages and at least estimate or determine which messages are from mechanical sources and which messages are from non-mechanical sources. A non-mechanical source may be a source that includes a human response or reaction to the previously broadcast advertisement following in time, and in response to, or in reaction to, actually observing the previously broadcast advertisement.) [0057 – tags and tagger] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region. [0058 – message is tagged] Once a message is tagged, it can be further characterized by a message type, such as "mechanical" versus "non-mechanical." This can be done by identifying the level of similarity between messages, wherein mechanical messages score very high on similarity, and can be removed or down weighted.[0020 – search engine] In FIG. 1, a system 100 is shown, comprising a message server 101 that conveys an initial message 102 to a number of recipient electronic systems 103 where they can be viewed, heard, experienced, etc. by recipients. In response, recipients might take some action that can be electronically noticed, such as sending a message to a friend, to the messager, etc., perform a search, or take some other action, not necessarily explicitly in response to the initial message. Such actions might occur over the Internet 104 and might include sending a message via a user message server/service 105, initiating a search with a search engine system 106, or requesting content that in turn triggers the serving of other advertisements via ad server 107. A data mining and feedback system 108 is configured to make inquiries of such systems, such as by making an application programming interface ("API") call 110 to one or more of user message server/service 105, search engine system 106, or ad server 107 and getting a data record 111 in return that indicates, or can be used to determine, aggregate responses. Data mining and feedback system 108 can then process this information to determine appropriate actions and send out electronic instructions 115 to that effect.[0028 – scanning and parsing words interpreted as extracting a plurality of tags] In a specific example, a stream of many thousands of messages or search queries ("entries") are scanned and parsed into individual words (which might be strings of characters and/or digits and/or punctuation) and a listing of words by frequency is generated. From that, the top N words in a selection set are excluded and words occurring less frequently than the top M words in the selection set. In a specific example, N=300 and M=10,000 so that the 10,000 most popular words are considered, except that the top 300 words are first discarded. Words can be "stemmed" ahead of time (e.g., so that "stop" and "stopping" are treated as the same one word). [0057 – tagging messages] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region. Unlike a pure point-to-point system, wherein a message server sends a message to a known set of individual nodes and gets back individual responses, data mining and feedback system 108 can determine collective responses from an unknown set of recipients, even among messages initiated from non-recipients or messages initiated from recipients that are not in response to receiving the initial message. Data mining and feedback system 108 can use publicly accessible information or non-publicly accessible information. [0075 – metadata] Filter check process 404 might be program code that compares elements of messages/searches/URLs (text, content, metadata, timestamp, etc.) against a set of filter rules 420 stored in electronic form. Some example rules 422 are illustrated, such as a rule 422(1) that messages that are time stamped prior to the pulse timestamp are filtered out (because causality indicates that they are not in response to the pulse) and a rule 422(2) that messages that contain the word "movie" are filtered in. Rules might be applied in various orders or might be order independent. Rules might be combined in "and," "or," and/or "xor" fashion. Rules might result in weights being assigned, where the combined weight of the rules forms a score relating to the certainty as to whether a message is in response to a pulse.[0076 - timestamp] One message is shown, which is just an example, and many more might be present. That message has the text "I like this movie" and has a timestamp of 1:38 pm. This message might or might not be related to a movie advertisement that occurred at 1:30 pm. Of course, if the movie advertisement was for Disney/Pixar's "Cars 2" broadcast in the San Francisco Bay Area at 1:30 pm and a message was from a social network user self-identified as being from San Francisco, Calif. and the text of the message was "Wow! I just saw the Cars 2 trailer on TV and can't wait to see the movie," filter check process 404 might hit several "filter in" rules (e.g., broadcast area and user demographic area overlap, timestamps are close in time, "saw" and "trailer" were in the message, a match occurred between the topic of the advertisement and text in the message--"Cars 2," etc.) such that filter check process 404 would highly weight the message towards being a response to the advertisement. [0022 – data mining] In some embodiments, a message is transmitted over a broadcast medium (television, radio, etc.) to an unknown number of recipients. To determine the impact of the message on those recipients (and possibly the size of the set), data mining and feedback system 108 can "data mine" traffic streams for various online social networks or other sources where messages to those sources can be scanned using a computer process, flagged by time of creation of the message, and relation to a particular advertisement. Using low latency feedback from these sources, programming of advertisements can be adjusted, possibly on a time scale from hours to a few days.[0048 - filtering] As highlighted in more detail above, a data mining and feedback system might be implemented over a network, where messages flow between nodes and computing devices are used by users at a plurality of nodes at least to initiate messages, where some of those users are recipients of a broadcast initial message from a message server or source. Advertising effectiveness can be measured for the at least one demographic, in part by, broadcasting an advertisement at a broadcast time, monitoring at least one aggregate activity stream following the broadcast time, filtering the aggregate activity stream to identify messages that appear to be responsive to the broadcast advertisement, determining when those messages were sent, filtering out messages that are probably unrelated, and determining at least one demographic for at least the plurality of messages that appear to be responsive to the broadcast advertisement.[0057 – filtering and tags] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region.[0016 – messages and messaging] In an example data mining and feedback system, a message is delivered in a broadcast fashion to a known or unknown group of recipients or potential recipients. The aggregate reactions of the recipients (or approximations, samplings or proxies thereto) are monitored, typically in real-time or near real time, and then some action is taken by the data mining and feedback system to decide what to broadcast next. The reactions might be broadcasted or not. Examples of actions to take are to alter the messaging based on feedback of the responses, altering content and/or providing additional messages. In some cases, the aggregate reactions are inferred from actions presumed to be in response to the initial message, without having certainty on that, and might involve monitoring messaging systems for messages presumed to be in response to the initial message, or to monitor search queries or other actions.[0048 – publishing or broadcasting an advertisement] As highlighted in more detail above, a data mining and feedback system might be implemented over a network, where messages flow between nodes and computing devices are used by users at a plurality of nodes at least to initiate messages, where some of those users are recipients of a broadcast initial message from a message server or source. Advertising effectiveness can be measured for the at least one demographic, in part by, broadcasting an advertisement at a broadcast time, monitoring at least one aggregate activity stream following the broadcast time, filtering the aggregate activity stream to identify messages that appear to be responsive to the broadcast advertisement, determining when those messages were sent, filtering out messages that are probably unrelated, and determining at least one demographic for at least the plurality of messages that appear to be responsive to the broadcast advertisement.[0059 – Sentiment analysis - "generally positive," "generally negative," and "mixed."] Sentiment analysis can then be performed. While many messages might have a mixed sentiment, they might still be grouped as "generally positive," "generally negative," and "mixed." In some cases, the mixed nature of the message can be split. For example, the message "I can't believe they are making another Famous Pirate movie. Stanley Big-Talent is hot." Is a mixed message, but still is useful because it indicates a negative rating for one topic (the movie) and a positive rating for another topic (the lead actor) and this could be used effectively for marketing by downplaying the movie itself and boosting the actor.).
Mei et al. 2011/0075992 discloses [0014 – digital video is separated in visual and audio tracks] In FIG. 2, a digital video 200 is input to a splitter module 202 that separates it into a visual track, and at least one of an audio track and ancillary text. The visual track includes a video stream made up of consecutive video frames. The audio tract can be in the form of audio transcripts contained within the video, such as those used to provide closed captions. However, at least a part of the audio track can also be derived by the splitter module 202 from an audio stream included in the video. For example, if closed captions are not included in the video, a transcript can be obtained from the audio stream using conventional speech recognition methods. This can be accomplished by the splitter module 202, or in an alternate implementation, a transcript of the audio stream is generated before hand and included in the video 200. In this latter case, the splitter module 202 simply obtains the transcript from the video 200. [0036 - components] Referring to FIGS. 3A and 3B, the process begins by identifying textual components associated with the video (300). As described previously, this can entail extracting the textual components from the video in the form of one or more of: transcripts of the audio portion of the video; text displayed in frames of the video; and ancillary text such as metadata descriptive of the content of the video. In addition to identifying the textual components, the video is decomposed into a series of shots (302) and a keyframe is identified in each shot (304). It is noted that the video shots and keyframes are taken from a video stream, which is extracted from the video, and which is made up of a sequence of consecutive video frames. [0046 - components] The video advertising overlay technique embodiments described herein may be further described in the general context of computer-executable instructions, such as program modules, being executed by a computing device. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. The embodiments described herein may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices..
Ruffini 2012/0109726 discloses [claim 15 – capturing start and end times of an advertisement] 15. A method comprising : capturing, by the service provider subsystem, data representative of a media content instance transmitted by a media content provider subsystem, the capturing resulting in a captured media content instance; detecting, by the service provider subsystem during the capturing, a trigger included in the transmission and indicating a start time and an end time of an advertisement break included in the media content instance; dynamically updating, by the service provider subsystem in response to the detecting of the trigger, an index file associated with the captured media content instance with data representative of the start time and the end time of the advertisement break; streaming, by the service provider subsystem, the captured media content instance to a media content access device for presentation to a user by way of the media content access device; using, by the service provider subsystem, the index file to identify the start time of the advertisement break included in the captured media content instance; and streaming, by the service provider subsystem, an advertisement to the media content access device for presentation in place of the captured media content instance during a time period that begins at the identified start time of the advertisement break.. 
Kunii et al. 2002/0126997 discloses [0249 - broadcast between the extracted start and end times] The TV program recording preset program 83 under control of the I/O control program 82 accepts input of the user-selected start time of the desired TV program. Whereas the user selects a TV program start time, the TV program recording preset program 83 extracts the start and end times, not the user-selected time, of the TV program in question from the TV program list memory 91 and retrieves accordingly the information about all TV programs to be broadcast between the extracted start and end times in order to create the table 335 of TV programs in the designated time slot shown in FIG. 35. The TV program table thus created is output under control of the I/O control program 82 to the display unit 31 for display..


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Examiner’s Response: Claim Rejections – 35 USC § 102 / § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682


Regarding Claim 23. (Currently Amended) A method comprising: 
receiving, at communications receiver, an on-going audio/visual (“A/V”) broadcast comprising multiple digital components;
identifying, by a broadcast listings extractor within a communications interface communicatively coupled to the communications receiver and from the on-going A/V broadcast, multiple segments of speech-related text corresponding to speech in the A/V broadcast occurring at different points in time during the A/V broadcast; 
determining, by a data content extractor communicatively coupled to the communications interface and from the multiple digital components, a respective start time and a respective end time for each digital component during the A/V broadcast; 
finding, by a natural language analyzer within the data content extractor communicatively coupled to the communications interface, a plurality of tags within the multiple segments of speech-related text, wherein each tag is one or more respective words in a segment; 
determining, by an adaptive search engine within the communications interface and from each stream of communications on a group communications network comprising multiple streams of communications, respective communication-related text, wherein each stream communication is associated with a respective time at which the stream communication was published to a respective stream of the multiple streams of communications; 
filtering, by a filter within the communications interface, the multiple streams of communications to generate one or more filtered streams, wherein each filtered stream comprises respective filtered stream communications each having respective communication-related text that comprises one or more tags of the plurality of tags, and wherein the one or more filtered streams comprise a first filtered stream having a first stream communication comprising a first tag, wherein the first tag was extracted from a segment of the multiple segments corresponding to a first digital component in the multiple digital components, and wherein the first stream communication was published to the first filtered stream at a time within a predetermined threshold of a start time and an end time for the digital component; and 
publishing, by a communications publisher within the communications interface, a message to the first filtered stream with at least a portion of data defining the first digital component.